Citation Nr: 0531096	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  02-12 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 







INTRODUCTION

The veteran served on active duty from July 1968 to April 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran appealed, and in February 2004, the 
Board reopened the claim and remanded it for additional 
development.  


FINDING OF FACT

The veteran does not have a low back disorder as the result 
of disease or injury that was present during his active 
military service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

A review of the claims files shows that in July 1988, the RO 
denied a claim for service connection for low back pain.  The 
veteran was notified of this decision, and of his appellate 
rights, in August 1988.  There was no appeal, and this 
decision became final.  See 38 U.S.C.A. § 7105(c).  In July 
2001, the veteran applied to reopen the claim.  See 38 
U.S.C.A. § 5108.  In February 2002, the RO denied the claim 
after determining that new and material evidence had not been 
presented.  The veteran appealed, and in February 2004, the 
Board reopened the claim and remanded it for additional 
development.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease when, "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

The veteran's service medical records show that in November 
1969, he was treated for a reported six months' history of 
low back pain, "mild in nature."  The impression was 
lumbago.  In March and May of 1972, he was treated for 
complaints of low back pain, and he reported that he had 
injured his back five years before.  X-rays showed a 
transitional vertebra at the lumbosacral junction, also 
characterized as "partial sacralization L5 with no evidence 
[of] degenerative disease."  The impression was low back 
pain secondary to lumbosacral strain.  The veteran's 
separation examination report, dated in January 1974, showed 
that his musculoskeletal system was clinically evaluated as 
normal.  

As for the post-service medical evidence, a May 1979 VA 
examination report does not contain any relevant complaints 
or diagnoses.  A June 1988 VA examination report shows that 
the veteran reported a history of low back pain since 
service.  The report notes that the veteran was wearing a 
cast due to recent right shoulder surgery, and that the cast 
extended down to his low back and prevented an examination of 
the back.  The diagnoses noted, "Low back examination can be 
carried out when the cast has been removed."  

The subsequently dated evidence consists of VA outpatient 
treatment, examination, and hospital reports, dated between 
1988 and 2005, and non-VA medical reports, dated between 1995 
and 2001.  The vast majority of this evidence pertains to 
treatment for physical and psychiatric symptoms that are not 
relevant to the veteran's low back claim.  Reports from the 
Medical Center at Riverside (MCR), dated between 1998 and 
2001, show that in July 1998, the veteran sought treatment 
for complaints of back pain after he was involved in a motor 
vehicle accident (MVA).  An MCR report, dated in January 
2001, notes complaints of numbness and pain in the right 
thigh.  The impressions were T-L (thoracic and lumbar) 
myositis, and radiculopathy.  Reports from Theraphysics 
Partners, dated in 1998, show treatment for post-MVA symptoms 
that appear to have been confined to the cervical and 
thoracic spine.  A March 2005 VA examination report shows 
that the veteran stated that he had had back pain during 
service, and that since that time he has had recurrent back 
pain with progressive intensity that extended to his right 
knee.  The impression was chronic lumbosacral strain.

The Board finds that the claim must be denied.  The veteran's 
service medical records show treatment for low back symptoms 
in November 1969, and in March and May of 1972.  However, he 
did not require any subsequent treatment during his remaining 
one year and eleven months of service, and his separation 
examination report, dated in January 1974, showed that his 
musculoskeletal system was clinically evaluated as normal.  
In addition, the earliest post-service evidence of a low back 
disorder is found in the July 1998 MCR reports.  This is 
approximately 24 years after separation from service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and weighs heavily 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Furthermore, the MCR reports indicate that these 
low back symptoms were complained of in association with a 
post-service injury, specifically, an MVA in July 1998.  
Finally, there is no competent evidence of a nexus between a 
current low back disorder and the veteran's service.  In this 
regard, the only competent opinion of record is found in the 
March 2005 VA examination report, and that opinion does not 
support the veteran's claim.  Specifically, the examiner 
determined that the veteran's current back pain was related 
to the aging process, and that it was "less likely than not 
that his current back pain is related to his military service 
injury."  The Board therefore finds that the preponderance 
of the evidence is against the claim, and that the claim must 
be denied.  See 38 C.F.R. § 3.303.

The Board has considered the veteran's written testimony 
submitted in support of his argument that he has a low back 
disorder that should be service connected.  His statements 
are not competent evidence of a diagnosis, nor are they 
competent evidence of a nexus between the claimed condition 
and his service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claim for service connection for a low back disorder must be 
denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant notice letters in August 
2001, and March and November of 2004, (hereinafter "VCAA 
notification letters") that informed him of the type of 
information and evidence necessary to support his claim.  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statements 
of the case (SSOCs), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained a specific 
request for the appellant to provide additional evidence in 
support of his claim.  He was asked to identify all relevant 
treatment that he desired VA to attempt to obtain.  He was 
asked to identify all relevant treatment and to complete 
authorizations (VA Forms 21-4138 and/or 21-4142) for all 
evidence that he desired VA to attempt to obtain.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of the SOC and the April 2005 SSOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done - irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  The veteran has been 
afforded a VA examination, and an etiological opinion has 
been obtained.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for a low back disorder is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


